Case 1:18-cv-00755-JTN-ESC ECF No. 25 filed 11/02/18 PageID.139 Page 1 of 2
Case 1:18-cv-00755-JTN-ESC ECF No. 25 filed 11/02/18 PageID.140 Page 2 of 2




                        ORIGIN ID:MKEA (414) 255-4432
                        DB ENTERTAINMENT SODA BAR SYSTEM
                        DBEC LLC
                        3700 EAST ELM ROAD
                        OAK CREEK, WI 531546618
                        UNITED STATES US
                                                                                            SHIP DATE: 01NOV18
                                                                                            ACTWGT: 0.50 LB MAN
                                                                                            CAD: 0688155/CAFE3211

                                                                                            BILL SENDER
                                                                                                                                 )ress
                       ro     HONORABLE JANET NEFF
                              DISTRICT COURT OF WESTERN MICHIGAN
                              410 WEST MICHIGAN AVENUE
                              ROOM 107
                              KALAMAZOO MI 49007
                                                                     REF:
                            INV:
                            PO:                                                     DEPT:

                       IIII IIII IIIIIIIII II II Ill II IIIIIII IIII 111111111111111111111111111111111111111111111
                                                                                                                     FedEx               co ,,        en
                                                                               I
                                                                                  . .,~ 1 1 ''IIJ'lt~l0flfl1
                                                                                              I                        Express           :) (D
                                                                                                                                         ~ Q_
                                                                                                                                                      3
                                                                                                                      IE]                _m 0)
                                                                                                                                         0
                                                                                                                                         -0 ()
                                                                                                                                          CD ru
                                                                                                                                         (J)
                                                                                                                                               X

                                                                                                                                               --;
                                                                                                                                          -:::s-0"'
                                                                                                                                                      -,
                                                                                                                                                      ,-+

                                                                                                                                          --0
                                                                                                                                         -0 :)
                                                                                    ~RI· 02 NOV 3:00P                                    "D.   :J
                       ~ 4573 9203 5769
                                                                                                                                          :)   (D
                                                                                    STANDARD OVERNIGHT                                   CO C
                                                                                                                                               fil

'   ..    '·
         '),   ,,,;.
                        XX HAIA                                                                                    49007 ,·
                                                                                                                 MI-US GRR
